 1   KEKER, VAN NEST & PETERS LLP                  COLLINS COLLINS MUIR + STEWART
     MICHELLE YBARRA - # 260697                    LLP
 2   mybarra@keker.com                             EDWARD J. RIFFLE - # 193983
     CHRISTOPHER S. SUN - # 308945                 eriffle@ccmslaw.com
 3   csun@keker.com                                JASON Y. CHAO - # 250735
     CHRISTINA LEE - # 314339                      jchao@ccmslaw.com
 4   clee@keker.com                                750 The City Drive Suite 400
     633 Battery Street                            Orange, CA 92868
 5   San Francisco, CA 94111-1809                  Telephone: 714-823-4100
     Telephone:     415 391 5400                   Facsimile: 714-823-4101
 6   Facsimile:     415 397 7188
                                                   Attorneys for
 7   Attorneys for                                 Defendant
     Plaintiff                                     ART ALGER, INC. (D/B/A PENINSULA
 8   POWERSECURE,                                  CRANE AND RIGGING)
     INC.
 9

10                                  UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12
     POWERSECURE, INC.,                             Case No. 4:19-cv-8002-HSG
13
                      Plaintiff,                    STIPULATION AND ORDER TO
14                                                  CONTINUE CASE
               v.                                   MANAGEMENT CONFERENCE
15
     ART ALGER, INC. (D/B/A PENINSULA
16   CRANE AND RIGGING),
                                                    Dept.:        Courtroom 2, 4th Floor
17                    Defendant.                    Judge:        Haywood S. Gilliam, Jr.
                                                    Date Filed:   December 5, 2019
18                                                  Trial Date:   None Set
19

20

21

22

23

24

25

26

27

28

                    STIPULATION AND ORDER TO CONTINUE CASE MANAGEMENT CONFERENCE
                                         Case No. 4:19-cv-8002-HSG

     1371669
 1             Pursuant to N.D. Civ. L.R. 6-2 and the accompanying declaration of Michelle Ybarra, the

 2   parties hereby stipulate as follows:

 3             WHEREAS, a Case Management Conference was set by the Court on March 10, 2020;

 4             WHEREAS, counsel for Plaintiff has a pre-scheduled court appearance in another matter

 5   in another state that conflicts with the Case Management Conference;

 6             WHEREAS counsel for Defendant has agreed to jointly seek a continuance of the Case

 7   Management Conference;

 8             WHEREAS counsel for both parties are available on March 17, 2020 or March 24, 2020;

 9             NOW THEREFORE, THE PARTIES HEREBY STIPULATE AND AGREE, through

10   their respective counsel of record, that the March 10, 2020 Case Management Conference be

11   continued to March __, 2020, at 2:00 p.m.

12             IT IS SO STIPULATED.

13   Dated: February 19, 2020                                KEKER, VAN NEST & PETERS LLP
14

15                                                    By:    /s/ Michelle Ybarra
                                                             MICHELLE YBARRA
16                                                           CHRISTOPHER S. SUN
                                                             CHRISTINA LEE
17
                                                             Attorneys for Plaintiff
18                                                           POWERSECURE, INC.

19    Dated: February 19, 2020                              COLLINS COLLINS MUIR + STEWART
                                                            LLP
20

21
                                                     By:     /s/ Jason Y. Chao
22                                                           EDWARD J. RIFFLE
                                                             JASON Y. CHAO
23
                                                             Attorneys for ART ALGER, INC. (D/B/A
24                                                           PENINSULA CRANE AND RIGGING)

25

26

27

28
                                                    1
                  STIPULATION AND ORDER TO CONTINUE CASE MANAGEMENT CONFERENCE
                                       Case No. 4:19-cv-8002-HSG

     1371669
 1                                    ORDER

 2   PURSUANT TO STIPULATION AND GOOD CAUSE APPEARING, IT IS SO

 3   ORDERED. The case management conference is continued to March 24, 2020 at 2:00

 4   p.m.

 5   Dated: 2/20/2020
                                                    Honorable Haywood S. Gilliam, Jr.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 2
               STIPULATION AND ORDER TO CONTINUE CASE MANAGEMENT CONFERENCE
                                    Case No. 4:19-cv-8002-HSG

     1371669
